PER CURIAM.
This is an appeal from a final summary judgment based on the res judicata effect *57of a prior judgment entered on the same cause of action between the same parties in earlier litigation. This is a controversy over a real estate commission. The appellant, a real estate broker, sued for recovery of a commission alleged to be due from defendant. The initial action was disposed of by a judgment on the pleadings in favor of the defendant. Counsel for plaintiff considered this judgment erroneous but, unfortunately, did not seek rehearing and did not appeal from it. Instead, counsel filed a totally new lawsuit alleging the same cause of action. The initial action was filed in 1980, and the instant action in 1982. The court dismissed the 1982 action based on the res judicata effect of the final judgment of the earlier suit. No error has been made to appear on the part of the court.
The judgment is thus affirmed in all respects.
AFFIRMED.
BERANEK, DELL and WALDEN, JJ.,. concur.